DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. (“Censo”, US 2015/0025662 A1) in view of Katz et al. (“Katz”, US 2020/0207358 A1). 	1) Regarding claim 1, Censo discloses a method, comprising: 	selecting a sound element (¶0026 with regard to the auditory event represent sound to be outputted), the sound element corresponding to a natural environment (¶0027). 	 	As per the limitation broadcasting the sound element via one or more speakers of a vehicle. 	Censo discloses, in ¶0026, that sounds a selectively outputted to loudspeakers. Censo also discloses, in ¶0056, that the system may be implemented into a vehicle. 	Katz discloses, in ¶0179-181, the concept of implementing a sound producing system into a vehicle to intervene in a driver’s stress levels. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of implementing a sound producing system into a vehicle to intervene in a driver’s stress levels, into the system as taught by Censo, with the motivation to enhance the sound producing features of the system. 	2) Regarding claim 2, Censo and Katz teach wherein the sound element is selected based on at least one vehicle state of the vehicle, wherein the at least one vehicle state is at least one of a position of a vehicle, an environmental condition, and an emotional state of a vehicle user (Censo: ¶0027-29). 	3) Regarding claim 3, Censo and Katz teach adjusting a setting for each of the one or more speakers (Censo discloses, in ¶0037, the outputted waveform involves adjustments to the output components; also see ¶0040) based on a virtual position of the sound element (according to applicant’s specification, on page 62, lines 11-12, a virtual position may correspond to a location outside of the vehicle. Censo discloses, in ¶0030, ¶0035, the concept of retrieving sound events from a remote location such as a remote server. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement retrieving sound elements from a remote server location outside of the vehicle, with the motivation to enhance the sound producing features of the system). 	4) Regarding claim 4, Censo and Katz teach wherein selecting the sound element in response to the at least one vehicle state includes, in response to a position of the vehicle being a pre-determined scenic area, selecting the sound element corresponding to a sound outside the vehicle (Censo: ¶0036 with regard to selecting based on landmarks (corresponding to a predetermined scenic area)). 	5) Regarding claim 5, Censo and Katz teach wherein selecting the sound element in response to the at least one vehicle state includes, in response to detecting a change in the environmental condition, selecting the sound element corresponding to a sound outside the vehicle (Censo: ¶0036 with regard to selecting based on nearby thunderstorms (corresponding to as a change in an environmental condition); also see Censo: ¶0038 with regard to receiving bird chirping input to render sound selection (corresponding to a change in an environmental condition)). 	6) Regarding claim 6, Censo and Katz teach wherein selecting the sound element in response to the at least one vehicle state includes, in response to an emotional state of a vehicle user including stress, selecting the sound element not corresponding to a sound outside the vehicle (Katz: ¶0180-181). 	7) Regarding claim 7, Censo and Katz teach wherein the sound element comprises a first pre-recorded audio file matching a sound of the natural environment (Censo: ¶0038 with regard to the digitized sound of one species of bird; also see Katz: ¶0181 with regard to recording sounds outside of a vehicle and then playing them inside the vehicle, hence some sort of matching/correlation operation is performed in order to identify which recorded sound is to be played inside the vehicle). 	8) Regarding claim 8, Censo and Katz teach wherein the emotional state of the vehicle user is determined based on at least one of navigation data, an infrared camera, a heartrate monitor, a camera, a microphone, and a connection with a wearable device (Katz: ¶0126). 	9) Regarding claim 9, Censo and Katz teach wherein the virtual position indexed to the sound element corresponds to a location outside the vehicle, and the virtual position of the sound element is mapped to a virtual speaker region, the virtual speaker region inside the vehicle (Katz:¶0181, with regard to the recorded sound being from outside of the vehicle and then played inside of the vehicle). 	10) Regarding claim 13, Censo and Katz with the same motivation to combine as presenting in the rejection of claims 1 and 3 teach a system, comprising:  	a computing system of a vehicle (see analysis of the rejection of claim 1);  	a plurality of speakers (Censo: Fig. 1: audio transducer 116);  	a plurality of sensors communicatively coupled to the computing system (Censo: ¶0034; Fig. 1: context sensors), the plurality of sensors including a GPS sensor;  	a processor communicatively coupled to the computing system (Censo: ¶0004: ¶0007-9;  ¶0021-22; ¶0035); and  	a storage device storing instructions executable by the processor (Censo: ¶0021-22; ¶0035) to:  		broadcast a first sound element (Censo: ¶0028-31) and a second sound element (Censo: ¶0028-31) via the plurality of speakers (Censo: ¶0028-31; ¶0035), both of the first sound element and the second sound element selected based on a signal from the GPS sensor (Censo: ¶0036, with regard to determining specific landmarks, hence a plurality of different landmarks can be detected by a respective GPS signal), the first sound element indexed to a first virtual location (see analysis of the rejection of claim 3, in view of Censo disclosing, in ¶0036, that each landmark may have a particular context), and the second sound element indexed to a second virtual location (see analysis of the rejection of claim 3, in view of Censo disclosing, in ¶0036, that each landmark may have a particular context). 	11) Regarding claim 15, Censo and Katz teach wherein the second sound element does not correspond to a sound detected outside the vehicle (Censo: ¶0036, with regard to the landmarks being a triggering condition). 	12) Regarding claim 16, Censo and Katz teach wherein each of the first sound element and the second sound element are selected from a database of sound stored in the storage device (Censo: ¶0007: ¶0035-36). 	13) Regarding claim 17, Censo and Katz with the same motivation to combine as presenting in the rejection of claims 1, 3 and 13 teach a method, comprising: 	generating a sound environment in a vehicle based on a natural environment (Censo: ¶0027), the natural environment selected based on a vehicle state (Censo disclose, in ¶0038 detecting bird sound as an triggering condition to provide chirping sound to a user. Katz discloses, in ¶0181, recording outside noise and providing simulated sound inside a vehicle, hence the system of Censo and Katz would perform in the manner claimed), the vehicle state determined based on at least one sensor of a plurality of sensors (Censo discloses, in ¶0004, the use of one or more microphones, GPS signals, camera etc.). 	14) Regarding claim 18, Censo and Katz teach wherein the natural environment is proximate to a vehicle location (Censo: ¶0036 with regard to the landmark being within a particular predefined distance), the vehicle location determined based on a signal from a GPS sensor (Censo: ¶0004; ¶0036). 	15) Regarding claim 19, Censo and Katz teach wherein the natural environment is remote from a vehicle location (Censo: ¶0036 with regard to the landmark being within a particular predefined distance, which reads on the claim since the limitation does not define a specific measurement to define proximate locations versus remote location), the vehicle location determined based on a signal from a GPS sensor (Censo: ¶0004; ¶0036).
Claim(s)10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo in view of Katz, and in further view of Every (US 2018/0242081 A1). 	1) Regarding claim 10, as per the limitation wherein broadcasting the sound element via the one or more speakers of the vehicle, the setting for each speaker of the one or more speakers adjusted based on the virtual position of the sound element includes	adjusting a gain for each speaker of the one or more speakers based on a mapping between the virtual position of the sound element and a virtual speaker region. 	Katz discloses, in ¶0181, the concept of recording emulating sound outside of a vehicle to be played inside the vehicle. 	Every discloses, in ¶0022-24 the concept of adaptively gain based on sensed environmental noise prior to translating the noise signal into sound. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of adaptively gain based on sensed environmental noise prior to translating the noise signal into sound, into the system as taught by Censo and Katz, with the motivation to enhance the sound production features of the system. 	2) Regarding claim 14, Censo and Katz with motivation to combine the teachings by Every as presented in the rejection of claim 10 teach wherein the storage device contains further instructions executable by the processor to:  	adjust a first audio signal to each of the plurality of speakers based on the first virtual location of the first sound element (Censo discloses, in ¶0036, multiple triggering condition each having a particular context associated thereto. Every discloses, in ¶0022-23; ¶0037; adaptively adjusting the gain of signals (internal and external inputs) that are to be outputted as sound. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to adaptively adjust respective virtual location sound element, with the motivation to enhance the sound producing features of the system); and 	adjust a second audio signal to each of the plurality of speakers based on the second virtual location of the second sound element (as addressed above). 	3) Regarding claim 20, Censo and Katz with motivation to combine the teachings by Every as presented in the rejection of claims 10 and 14 teach wherein generating the sound environment in the vehicle based on the natural environment includes: 	broadcasting a plurality of sound elements, each sound element of the plurality of sound elements selected based on the vehicle state, and each sound element indexed to a virtual location; and adjusting each speaker of a plurality of speakers based on the virtual location indexed to each sound element of the plurality of sound elements (see analysis of the rejection of claim 14).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo in view of Katz and Every, and in further view of Asada et al. (“Asada”, CN 106664473 A). 	1) Regarding claim 11, as per the limitation the gain for each speaker of the one or more speakers is further adjusted based on a second media source, the second media source including one of a music file, a radio signal, and a movie. 	Every discloses, in ¶0023, that the gain can be adjusted based on multi sensor, which suggest that multiple noise signals can be pick up (e.g., rain, storm, music signal etc.). 	Asada discloses, on annotated page 6: last paragraph through page 7: ¶0001, the concept of applying gain adjust for music signals. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of applying gain adjust for music signals, into the system as taught by Censo, Katz and Every, with the motivation to enhance the gain adjustment features of the system.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo in view of Katz, and in further view of Hartmann et al. (“Hartmann”, US 2021/0082388A1).
 	1) Regarding claim 12, as per the limitation wherein the sound element is selected based on a sound detected outside the vehicle by a microphone coupled to an exterior of the vehicle. 	Katz discloses, in ¶0181, the concept of recording sound outside a vehicle, with suggest the use of an external microphone. 	Hartmann discloses, in ¶0040, the concept of configuring a vehicle with external microphones to record acoustic signals.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a vehicle with external microphones to record acoustic signals, into the system as taught by Censo and Katz, with the motivation to enhance the sound recording features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	 	US 20190388647 A1; US 20150120205 A1, system determining an emotional state. 	US 20120331093 A1: US 20180045530 A1, system selecting and rendering acoustic sound. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684